UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7539



UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.


MICHAEL GARNER,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02037-BR)


Submitted:   June 3, 2008                   Decided:   June 24, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, David T. Huband, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Drew Garner appeals the district court’s order

committing him to the custody of the Attorney General under 18

U.S.C. § 4246 (2000).        The district court found by clear and

convincing evidence that Garner “is presently suffering from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.”             18 U.S.C. § 4246(d)

(2000).

            We review the district court’s determination for clear

error.    United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).

A factual finding is clearly erroneous when the reviewing court is

“left with the definite and firm conviction that a mistake has been

committed.”      Anderson v. City of Bessemer City, 470 U.S. 564, 573

(1985) (internal quotation marks and citation omitted).

            We   have   reviewed   the   record,   the   district   court’s

conclusion, and the briefs of the parties, and find that the

district court’s determination is supported by the record and is

not clearly erroneous.       Accordingly, we affirm the order of the

district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                                    AFFIRMED



                                   - 2 -